PER CURIAM.
This appeal is intimately related to that in case No. 11323, City of Canton v. Fred A. Tinan, Receiver, 8 Cir., 104 F.2d 961. The Retirement Board of Minneapolis, as holder of bonds issued by the City of Canton similar to those held by Tinan as Receiver, brought action upon the bonds against the City of Canton, setting up the same grounds for recovery as those relied on by Tinan. The same attorneys appeared for the City of Canton. The Retirement Board demurred to the answer of the City of Canton however, and the trial court sustained the demurrer on the ground that the allegations of the answer were insufficient in law to constitute a defense under the law of South Dakota as interpreted .by this court in City of McLaughlin v. Tur-geon, 8 Cir., 75 F.2d 402. When the demurrer of the Retirement Board was sustained, the City of Canton refused to plead or proceed further, and upon entry of judgment for the Retirement Board the City of Canton brought this appeal upon assignments of error exactly similar to those relied on in its appeal from the judgment .rendered in favor of Tinan, Receiver, in case No. 11323. The arguments advanced for the City of Canton are similar in both cases and the same authorities are relied upon. The opinion of this court in case No. 11323, is determinative of the present action, and for the reason there stated the judgment in the present action is affirmed.